DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/22 has been entered. 

Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments of claim 1, specifically those directed towards the combination of Iwane et al. and Carrierre et al., the examiner respectfully disagrees.
Both references teach structure for improving the installation of print media into and out of supportive structure, i.e. a printer.  Therefore, it would have been obvious to one of ordinary skill to modify Iwane et al. in view of Carriere et al, since further improving the cassette installation of Iwane by simplifying the installation process is taught by Carrierre et al. in Col. 2 lines 14-55.  The combination as a whole further improves Iwane.  The examiner is not persuaded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwane et al. (5,645,360) in view of Carriere et al. (6,604,874).

	With respect to claim 1, Iwane et al. teaches a printer device (1, Fig. 1), comprising: a main housing (2) including a print media cassette receiving slot (4); a first drive assembly (seen in Fig. 5) mounted to the main housing (2), the first drive assembly (Fig. 5) including a motor (10) operatively coupled to rotate a drive gear (16 through a drive train); a print media cassette (7) removably inserted into the print media cassette receiving slot (4), wherein the print media cassette (2) includes a second drive assembly (seen in Fig. 7) having a driven gear (63) that is engaged with the drive gear (16) of the first drive assembly (seen in Fig. 5).
	Iwane et al. remains silent regarding one of the drive gear or the driven gear is mounted for movement such that at least one of: (i) a position of an axis of the drive gear is movable relative to the main housing; or (ii) a position of an axis of the driven gear is movable relative to the cassette; a retaining mechanism including a portion movable between a gear train coupling 
	Carriere et al. teaches the drive gear (106) is mounted for movement such a position of an axis (defined by 102) of the drive gear (106) is movable relative to a main housing (2); a retaining mechanism (Fig. 11 and 12) including a portion (104) movable between a gear train coupling position (Fig. 12) and a gear train release position (Fig. 11), wherein, in the gear train coupling position (Fig. 12), the portion (104) is positioned to hold a drive gear (106) and a driven gear (114) in driving contact with each other (as seen in Fig. 12), wherein, in the gear train release position (Fig. 11), the portion (104) is positioned to allow movement of the axis (defined by 102) of the drive gear (106) relative to the main housing (2).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the gear assembly of Iwane et al. such that the drive gear is movable as taught by Carriere et al. because Carriere et al. teaches such a modification provides a simple cassette and printer interface (Col. 2 lines 14-16), thereby improving the operation of the printer taught in Iwane et al. during cassette installation.
	The method steps of claim 13 are performed during the operation and installation of the taught cassette into the rejected printer device of claim 1.

	With respect to claim 2, Iwane et al. teaches the printer device as modified wherein, in the gear train coupling position (Fig. 12 of Carriere et al.), the portion (104) cooperates with the 

	With respect to claim 3, Iwane et al. teaches the printer device as modified wherein the portion (104) comprises a locking arm (120) that is moveable between the gear train coupling position (Fig. 12 of Carriere et al.) and the gear train release position (Fig. 11 of Carriere et al.).

	With respect to claim 4, Iwane et al. teaches the printer device as modified wherein the locking arm (120) is rotatably connected to the main housing (as seen in Fig. 11 and 12 of Carriere et al.).

With respect to claim 7, Iwane et al. teaches the printer device as modified wherein the locking arm (120) is mounted for movement with a pivoting assembly (112, Fig. 12 of Carriere et al.), and a fixed position of the locking arm (120) on the pivoting assembly is adjustable (via 118 that adjusts the fixed position).

	With respect to claims 8 and 14, Iwane et al. teaches the printer device as modified wherein the locking arm (120) is mounted for movement with a cutter assembly (26, as when the cassette is installed, the locking arm locks into place and the cutter assembly cuts the print medium after printing).



	With respect to claim 10, Iwane et al. teaches the printer device as modified wherein the portion (104 of Carriere et al.) is mounted to the printer cassette (when the portion is engaged through the gear 63 of Iwane et al., the locking arm is considered to be mounted to the cassette of Iwane et al. through the interaction of the gears).

	With respect to claim 11, Iwane et al. teaches the printer device as modified wherein the portion (104 of Carriere et al.) is biased into the gear train coupling position (via 113).

Claims 5, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwane et al. in view of Carriere et al, as applied to claim 4, further in view of Blanchard et al. (EP1564014).

With respect to claims 5 and 15, Iwane et al. as modified teaches all that is claimed in the above rejection of claims 4 and 13 including the drive gear (16 of Iwane et al.) is mounted on a pivot arm (104 of Carriere et al.) with an associated pivot axis (112) that is spaced from the axis of the drive gear (which is located at the other end of 104) but remains silent regarding, wherein the retaining mechanism further comprises a bearing carried on the pivot arm, wherein the locking arm engages the bearing when the locking arm is in the gear train coupling position, 
Blanchard et al. teaches in Fig. 13 a similar printer having a retaining mechanism (Fig. 13) further comprises a bearing (132) carried on an arm (79), wherein a locking arm (147) engages the bearing (132) when the locking arm (147).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the retaining member of Carriere et al. such that the retaining member contains the locking arm and bearings as taught by Blanchard et al. because Blanchard et al. teaches such allows for an easier threading of a printable web through the printer when portions of the printer are separated from one another during that installation.
The modification as a whole teaches wherein the locking arm (as modified) is spaced away from the bearing 132 of Blanchard when the locking arm (147) is in the gear train release position (i.e. Fig. 11 of Carriere et al, as when in the release position, the locking arm is not connected to the bearing).

With respect to claim 6, Iwane et al. as modified by Carriere et al. and Blanchard teaches wherein the locking arm (147 of Blanchard) includes a recess (149) that engages the bearing (132) to provide a detent feature (as seen in Fig. 11 of Blanchard) when the locking arm (147) is in the gear train coupling position (as taught in Carriere et al.).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwane et al. in view of Carriere et al, as applied to claim 1, further in view of Cartwright et al. (8,517,618).


Cartwright et al. teaches a similar printer device attached to a scale, further comprising: a load cell mounted to the housing: a weigh platter operatively connected to the load cell (as indirectly taught in Col. 1 lines 10-48).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the printer of Iwane et al. as modified to be included with a scale as taught by Cartwright et al. because such a modification provides an easily installable cassette into a printer attached to a scale, thereby providing a user with an easily exchangeable cassette when weighing food.

Allowable Subject Matter
Claims 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16, the prior art does not teach or render obvious the claimed combination, in particular a motor operatively coupled to rotate a drive gear having a rotation axis, wherein the drive gear is mounted such that a location of the rotation axis is movable relative to the main housing; the portion is positioned to hold the drive gear and the driven gear in driving contact with each other by inhibiting movement of the location of the rotation axis of the drive gear, wherein, in the gear train release position, the portion is positioned to allow disengagement of the drive gear and the driven gear, wherein the portion includes a locking arm .
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (2018/0172119) which teaches a locking arm in a label printer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853